Citation Nr: 0004228	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left knee, a disability of the right shoulder, a disability 
of the right foot, a disability of the right hip, a 
disability manifested by numbness of the upper and lower 
extremities, a chronic organic gastrointestinal disability, 
residuals of venereal disease, and cardiovascular disease, 
including hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
disability of the left shoulder, in excess of 10 percent for 
disability of the left elbow, in excess of 10 percent for 
disability of the left foot, and in excess of 10 percent for 
disability of the cervical spine.

3.  Entitlement to compensable evaluations for hemorrhoids, a 
kidney disability, and temporomandibular dysfunction (TMJ 
syndrome).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1993.  

This appeal arises from regional office rating actions 
beginning in March 1994 denying either service connection for 
multiple claimed disabilities, or increased ratings for 
multiple recognized disabilities.  In this regard, in 
March 1994, the veteran was granted service connection for 
residuals of kidney stones, for which a 0 percent evaluation 
has been assigned.  He was also granted service connection 
for chronic prostatitis, for which a 10 percent evaluation 
has been assigned, and for urethral stricture, for which a 
0 percent evaluation has been assigned.  However, the 
statement of the case and subsequent supplemental statements 
of the case have retained the issue of service connection for 
a kidney disability.  The veteran has not indicated in any 
correspondence the nature of any further genitourinary 
disability that he wants service connected.  Since service 
connection is already in place for a kidney disability, 
residuals of kidney stones, and in view of the Board decision 
to remand the issue of an increased rating for the residuals 
of the kidney stones and the question of service connection 
for residuals of venereal disease, the Board has concluded 
that there is no remaining issue of service connection for a 
kidney disability for review in the present appeal.

In addition, the claims file indicates that the veteran 
appealed the initial decision by the regional office in 
March 1994 denying a compensable evaluation for disability of 
the cervical spine.  On his appeal in September 1995, the 
veteran stated that this disability should be rated at the 
minimum of 10 percent "for slight limitation or 


higher."  Subsequently, in a rating in April 1996, the 
regional office granted a 10 percent for disability of the 
cervical spine.  In the reasoning expressed in a supplemental 
statement of the case in April 1996, the regional office 
indicated that they considered the rating of 10 percent for 
disability of the cervical spine to be a complete grant of 
the benefit sought by the veteran in his letter in 
September 1995.  However, the Board considers the veteran's 
letter of September 1995 to be ambiguous.  It can be read as 
indicating that he desired a minimum rating of 10 percent, 
but did not exclude a higher rating for this disability.  
Resolving the doubt in his favor the Board will retain, and 
consider, this disability as an appellate issue.

Finally, in his appeal in June 1994, the veteran expressly 
indicated that he desired to withdraw his appeal for service 
connection for a claimed seizure disorder.  This issue is 
therefore not before the Board at this time. 


FINDINGS OF FACT

1.  Aside from the issues being remanded, the regional office 
has obtained all relevant evidence necessary for an equitable 
disposition of the recognized appellate issues.  

2.  While the veteran had complaints of numbness in the upper 
and lower extremities during and after service, objectively, 
various clinical studies during and after service have failed 
to diagnose a separate and distinct chronic disability 
manifested by numbness of the upper and lower extremities.

3.  While the veteran had gastrointestinal complaints during 
and after service, various clinical studies during and after 
service have failed to objectively confirm the presence of an 
organic gastrointestinal disability.  

4.  A chronic disability of the right hip or right shoulder 
was not present in service, and a chronic disability of the 
right hip and right shoulder have not been demonstrated after 
discharge from service.  

5.  A chronic disability of the left knee which reasonably 
can be presumed to have had its inception in service is 
present.

6.  The veteran was treated for venereal disease, urethritis, 
and stricture of the urethra in service, and he has been 
granted service connection for residuals of a stricture of 
the urethra and prostatitis.  

7.  The veteran was treated for complaints of chest pain and 
hypertension with medication for a few years during service. 
Thereafter, his blood pressure readings were both normal and 
elevated during the remainder of his service.

8.  The blood pressure reading on examination for discharge 
from service in July 1993 was 130/90, and a Department of 
Veterans Affairs (VA) echocardiogram in April 1997 showed 
some slight valvular regurgitation.  

9.  The veteran was treated for complaints of bilateral foot 
pain during and after service, with various diagnoses being 
offered.  

10.  The veteran's claims for service connection for 
residuals of venereal disease, cardiovascular disease, 
including hypertension, and a disability of the right foot 
are plausible.  

11.  The veteran's left foot disability, residuals of 
surgical removal of neuromas, is no more than moderately 
disabling. 

1l.  The veteran's hemorrhoids are no more than mild to 
moderately disabling.

12.  The veteran has full range of motion of the left elbow, 
with some pain on motion and X-rays show possible post 
surgical changes.

13.  The veteran has disc disease of the cervical spine that 
is moderately, but not severely disabling.  It is manifested 
by moderate limitation of motion with no more than moderate 
resulting functional impairment.

14.  The veteran's disability of the left shoulder is 
manifested by infrequent episodes of shoulder dislocation 
with guarding of movement at shoulder level.

15.  The veteran has TMJ syndrome, but he has a maximum 
inter-incisal opening of at least 1 3/4 inches (43 
millimeters), and some muscle pain and limitation on eating 
and talking.


CONCLUSIONS OF LAW

1.  The record does not currently contain evidence which 
raises well grounded claims for entitlement to service 
connection for a disability manifested by numbness of the 
upper and lower extremities, a chronic organic 
gastrointestinal disability, a chronic disability of the 
right hip, and a chronic disability of the right shoulder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  

2.  The evidence currently of record establishes the presence 
of well grounded claims for service connection for residuals 
of venereal disease, a chronic cardiovascular disability, 
including hypertension, and a disability of the right foot.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.   

3.  A currently present disability of the left knee can 
reasonable be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

4.  The criteria for a rating in excess of 10 percent for 
disability of the left elbow and in excess of 10 percent for 
disability of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40-4.42, 4.44, 4.45, 4.57-4.59, Part 4, Diagnostic 
Codes 5206-5209, 5271, 5284 (1999).  

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 7336 (1999).

6.  The criteria for a rating of 20 percent, but not higher, 
for disability of the left shoulder; for a 20 percent 
evaluation, but not higher, for disability of the cervical 
spine; and for a 10 percent, but not higher, evaluation for 
TMJ syndrome have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.45, 4.59, 
Part 4, Diagnostic Codes 5200-5203, 5287, 5293, 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that service connection 
should be granted for all of the claimed disabilities because 
he was treated for such disabilities during service and after 
discharge from service.  He contends that the service medical 
records document that the claimed disabilities were present 
in service, and that there is documentation showing the 
presence of such disabilities after discharge from service.  
He also maintains that he is entitled to higher evaluations 
for his various service-connected disabilities.  He contends 
that the TMJ syndrome causes difficulty eating, difficulty 
talking, and headaches, that he has frequent recurrences of 
hemorrhoids, that he has significant pain and limitation of 
motion in the cervical spine, that the pain in the left foot 
has increased in severity recently, that he has limited 
motion and function in the left shoulder, and that he has 
increasing pain in the left elbow. 

I.  Service Connection

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden, of necessity, will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, for example, in 
service, will permit service connection for a disease or 
disability first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, the U.S. 
Court of Appeals for Veterans Claims, (the Court) has 
determined that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

IA.  Right Shoulder

The service medical records show that the veteran was treated 
for complaints of dislocation of the right shoulder in 
July 1977.  Periodic physical examinations and other service 
medical records for the next several years are negative for 
any complaints, findings, or diagnoses indicative of 
disability of the right shoulder.  The veteran did complain 
of pain and numbness in the upper extremities in the late 
1980's and 1990's, but there were no specific complaints or 
findings relating to the right shoulder.  On examination for 
retirement from service in July 1993, the veteran provided a 
history of disability relating to the left shoulder, but not 
the right shoulder.  Physical examination was essentially 
normal for the right shoulder.  

On a VA general medical examination in February 1994, the 
veteran had complaints relating to the left shoulder, but not 
the right shoulder.

VA outpatient treatment reports and service facility medical 
records after service show that the veteran complained of 
pain in the right shoulder in March and September 1995.  
Physical examination of the right shoulder at these times was 
essentially normal, with full range of motion.

On VA examinations in May 1996 and April 1997, the veteran 
complained of pain in the shoulders, especially when he 
attempted to raise his arms.  The physical examination in 
May 1996 showed a full range of motion of the right shoulder, 
although with complaints of pain on full motion.  The 
physical examination in April 1997 showed some slight 
limitation of motion of the right shoulder.  An X-ray of the 
right shoulder was reported normal.  An addendum to this 1997 
examination in March 1998 indicated that the examiner 
believed that there was no evidence of current disability of 
the right shoulder.  

In service the veteran underwent treatment briefly following 
his complaint that his right shoulder had popped out in 
July 1977.  However, the evidence demonstrates that this 
injury resolved with treatment, and was acute and transitory 
in nature.  Thereafter, the service medical records, 
including periodic examinations and the examination for 
retirement from service in 1993, failed to show complaints or 
findings indicative of a chronic disability of the right 
shoulder.  The evidence of record simply does not establish 
that the veteran incurred a chronic disability of the right 
shoulder in service.  The veteran had complaints of pain in 
the right shoulder about 1 1/2 years after discharge from 
service, but physical examination in the outpatient treatment 
clinics in 1995 failed to show any physical abnormality.  
While there was some limitation of motion on the VA 
examination in 1997, an X-ray of the right shoulder was 
normal, and the examiner, in an addendum in 1998, diagnosed 
no disability in the right shoulder.  Thus, the present 
record does not establish that the veteran now has an 
objective, identifiable disability of the right shoulder 
which can be related to service or the 1977 injury. 

On appeal, the veteran has maintained that he has a right 
shoulder disability which was caused by, or is related to the 
strain resulting from the service-connected disability of the 
left shoulder, or is related to the injury in 1977.  However, 
when the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.  In this case, there 
is no private medical opinion or opinion from a VA physician 
or service physician indicating that there is any causal or 
etiological relationship between the veteran's current 
complaints and any injury in 1977 that occurred to the right 
shoulder, to the disability in the left shoulder, or to any 
service connected disability.

There is no current medical finding of a chronic disability 
of the right shoulder which was incurred in service, or a 
current diagnosis of a disability of the right shoulder.  
Consequently, the claim for service connection for disability 
of the right shoulder is not well grounded.  

IB.  Right Hip

The service medical records show that the veteran complained 
of pain in both knees and the hips in September 1984.  
Physical examination showed full range of motion in the 
joints.  In February 1989, the veteran complained of pain in 
the right upper and lower leg.  In June 1993, the veteran 
complained of right hip pain.  An X-ray of the right hip was 
normal.  The diagnostic impression was mild degenerative 
joint disease of the right hip.  The veteran also complained 
of pain and numbness in the upper and lower extremities in 
the late 1980's and early 1990's but there were no specific 
complaints relating to the right hip.  On examination for 
retirement in July 1993, the veteran indicated that he had a 
history of arthritis in the right knee and both hips, first 
noted in 1988, and treated with rest.  Physical examination 
did not show any disability of the right hip.  

On a VA general medical examination in February 1994, the 
veteran had no specific complaints involving the right hip.  
Service department and VA outpatient treatment reports showed 
that the veteran complained of pain in the lower back 
radiating into the hip and leg in February 1994.  X-rays of 
the lumbosacral spine showed some abnormality.  

On a VA examination in May 1996, the veteran stated that he 
had been diagnosed with arthritis in the hips previously.  He 
complained of occasional stiffness and pain with various 
activities.  On physical examination, there was full range of 
motion of the hips.  There was no evidence of crepitus or 
tenderness in the hips.  X-rays of the hips were reported 
normal.  The diagnosis was no abnormality of the hips 
bilaterally by X-ray or physical examination.

On a VA examination in April 1997, the veteran complained of 
some aching in the right hip.  Physical examination showed 
some slight limitation of motion in the right hip.  The 
diagnostic impression was arthritis of the hips, by history, 
and X-rays of the hips were ordered.  X-rays of the hips were 
reported normal.  On an addendum in March 1998, the diagnosis 
was sprain/strain of both hip joints.  

The service medical records show that the veteran had 
isolated complaints of pain in the right hip on a few 
occasions in service.  While a diagnosis was made of mild 
degenerative joint disease of the right hip, X-rays of the 
right hip were normal.  In fact, X-rays of the right hip were 
also reported normal after discharge from service.  As noted 
by recent examiners, without X-ray evidence of degenerative 
changes in the right hip, the diagnosis of degenerative joint 
disease in the right hip cannot be sustained.  

The service medical records show isolated, or acute and 
transitory, complaints of pain in the right hip.  There was 
no continuity of symptomatology in service, and no showing 
that the isolated complaints were connected in a pattern that 
would demonstrate a chronic disease entity.  As previously 
indicated, X-rays of the right hip failed to demonstrate 
degenerative changes.  Thus, the present record fails to 
demonstrate that a chronic disability of the right hip was 
present in service. 

After discharge from service, the veteran was again seen on 
one or two occasions with complaints involving the right hip.  
Again, X-rays of the right hip were negative.  While a 
diagnosis was offered in 1998 suggesting strain or sprain of 
the right hip, there is no medical evidence showing an 
etiological relationship between such a diagnosis, first 
demonstrated a few years after discharge from service, and 
any disability treated in service.  Furthermore, the record 
simply does not show any diagnosis of a sprain or strain in 
service.

On appeal, the veteran has maintained that he has a right hip 
disability which is proximately due to or the result of, or 
is in some manner related to, the disability of his left knee 
and left foot.  However, as previously indicated, where the 
determinative issue involves a finding of medical causation, 
or etiology, competent medical evidence to that effect is 
required.  Grottveit v. Brown, supra.  The present record 
fails to demonstrate that there is any medical opinion or 
medical evidence to establish a causal connection between any 
present disability of the right hip and any inservice disease 
or injury, or any service-connected disability.  In addition, 
there is no medical evidence presently of record establishing 
that the disabilities of the left knee and left foot are 
aggravating any nonservice-connected right hip disorder. 

In summary, presently, the record does not establish that a 
chronic disability of the right hip was present in service, 
or that a chronic disability of the right hip has been 
established as being present after discharge from service.  
If there has been a disability of the right hip present after 
discharge from service, there is presently no medical 
evidence establishing a link between any disability of the 
right hip first shown after discharge from service and any 
disability treated in service or any service-connected 
disability.  Consequently, the claim for service connection 
for disability of the right hip is not well grounded. 

IC.  Chronic Gastrointestinal Disability

The service medical records show that the veteran had 
numerous complaints of gastrointestinal distress during 
service.  He received various medications, including Tagamet 
and Mylanta.  X-rays of the stomach in 1985, an upper 
gastrointestinal series in 1987, an upper gastrointestinal 
series in January 1992, and an intravenous pyelogram in 
April 1992 was evaluated as normal.  On examination for 
retirement in July 1993, no gastrointestinal disability was 
noted or diagnosed.  

The veteran continued to complain of occasional 
gastrointestinal distress after discharge from service, as 
noted by VA and service department outpatient treatment 
reports.  In May 1995, it was suspected that he had reflux 
esophagitis.

On a VA examination in May 1996, the veteran claimed that he 
had undergone an upper gastrointestinal series in 1986 or 
1987, and that an ulcer and "tear" were found.  He also 
recalled that gastroesophageal reflux was diagnosed in 
service.  On the examination in May 1996, he complained of 
intermittent crampy abdominal pain.  He denied weight loss, 
lack of appetite, or hematemesis.  Physical examination of 
the stomach was essentially normal.  An upper 
gastrointestinal study was suggested.  The diagnoses included 
history of irritable bowel syndrome, history of 
gastroesophageal reflux disease, and history of peptic ulcer 
disease. 

VA outpatient treatment reports show that in November 1996 a 
colonoscopy examination was normal.  On a VA examination in 
April 1997, the veteran provided a similar history and 
similar complaints as noted above for the previous VA 
examination, and physical examination was essentially normal.  
An upper gastrointestinal series was read as normal.  The 
examiner concluded that there was no evidence of an ulcer, 
gastroesophageal reflux, or obstruction.  

While the veteran had varied complaints relating to the 
gastrointestinal system during service, for which he was 
treated symptomatically, various physical and clinical 
examinations, including two upper gastrointestinal series, 
evaluated his gastrointestinal system as normal.  The 
examination for retirement in July 1993 also did not report 
any diagnosis of a chronic organic gastrointestinal 
disability.  Thus, the evidence fails to demonstrate the 
presence of an identifiable, organic disability of the 
gastrointestinal system during service.

The veteran continued to have gastrointestinal complaints 
after discharge from service.  Again, however, clinical 
studies including a colonoscopy and upper gastrointestinal 
series, were normal.  Specifically, the upper 
gastrointestinal series in 1997 failed to show the presence 
of ulcer disease, ulcer craters, or esophageal reflux.  While 
diagnoses were made in service and after service of possible 
ulcer disease or reflux esophagitis based on the veteran's 
symptoms, such disabilities were not confirmed by clinical 
studies.  The present record fails to demonstrate the 
presence of an identifiable, organic, chronic disability of 
the gastrointestinal system in service or after service.  
Thus, on the current evidence of record, the claim for 
service connection for an organic disability of the 
gastrointestinal system is not well grounded. 

ID.  Numbness of the Upper and Lower Extremities

Service medical records show that at various times in late 
1989 and early 1990 the veteran complained of pain and 
numbness in the upper and lower extremities.  Various 
neurological and orthopedic workups were essentially normal, 
and testing for heavy metal toxicity was negative.  A MRI of 
the brain was negative.  In early and mid-1992, the veteran 
again complained of numbness in the arms.  It was noted that 
an extensive neurological workup in 1989 and early 1990 had 
been within normal limits.  Further neurological examination 
resulted in the diagnostic impression of thoracic outlet 
syndrome.  An electromyogram on the right upper extremity was 
normal and an electromyogram on the left upper extremity 
showed left ulna neuropathy.  However, it was believed that 
there might be some somatization, and further studies, 
including a vascular surgical consultation, were undertaken 
and the ultimate conclusion was that there was no thoracic 
outlet syndrome.  A MRI of the cervical spine in 
November 1992 did show a herniated disc in the cervical 
spine.  Service connection has been established for that 
disorder; in fact, the rating of that disability is 
considered below.  

The veteran's neurological history was noted on the 
retirement examination in July 1993.  On clinical evaluation, 
there was no neurological disability noted.  The veteran was 
scheduled for further neurological examination in 
October 1993, during which a MRI of the brain and an 
electroencephalogram were within normal limits.  The 
neurological examination was within normal limits. 

On a VA general medical examination in February 1994, the 
neurological examination was essentially normal.

VA outpatient treatment reports and service department 
outpatient reports indicate that the veteran did complain of 
neck pain and neuropathy in the upper extremities after 
service.  In August 1995, an electromyogram showed no 
evidence of cervical radiculopathy.  An electromyogram in 
July 1996 showed no evidence of cervical radiculopathy 
either.  

On a VA examination in May 1996, the veteran's history was 
reviewed.  The veteran complained of pain and numbness in the 
upper extremities.  Neurological examination of the upper 
extremities was described as normal.  On a special 
neurological examination, his history was again reviewed.  
The neurological examination was essentially normal.  The 
sensory examination was slightly inconsistent.  

On a VA examination in July 1997, the veteran's medical 
history was again reviewed.  Neurological examination was 
essentially normal.  Sensory examination showed some 
decreased sensation on the left side of the face, but it did 
not  follow any particular nerve distribution.  

Thus, the service medical records show that, while the 
veteran had complaints of numbness and pain in the upper and 
lower extremities during service, clinical studies failed to 
establish the presence of an identifiable, chronic, 
neurological disability.  Various clinical tests were 
interpreted as normal.  Neurological examination at the time 
of discharge from service was also interpreted as normal.  
The neurological complaints continued after service, but 
again, the medical records failed to demonstrate the presence 
of an identifiable organic neurologic disability.  
Specifically, various examinations failed to show evidence 
that the neurological complaints were representative of 
cervical radiculopathy, or any identifiable disease process.  
In addition, there are no medical opinions or other medical 
evidence pointing to any etiological relationship between the 
neurological complaints and any disability treated in service 
or any service connected disability.  

In summary, despite extensive medical evaluations for his 
complaints, the present record fails to establish the 
presence of an identifiable organic neurological disability 
in service, or after service.  Consequently, the claim for 
service connection for a neurological disability manifested 
by numbness in the upper and lower extremities is not well 
grounded.  

IE.  Left Knee Disability

The service medical records show that the veteran was treated 
in September 1976 for pain and edema in the left knee 
following a fall.  An X-ray of the left knee was negative, 
and the diagnostic impression was sprain of the left knee.  
The veteran was seen for complaints of pain in both knees in 
September 1984.  He was again seen for complaints of pain in 
both knees in May and June 1985 after he bruised both 
kneecaps.  In February 1991, the veteran was treated for 
complaints involving the left knee and back after he twisted 
his left knee and back.  On the retirement examination in 
July 1993, the veteran provided a history regarding his right 
knee, but did not mention his left knee. 

On February 2, 1994, the veteran was seen at a service 
department facility for complaints involving a sharp pain in 
the lower back radiating down the left leg and pain in the 
left knee of one week's duration.  Gait was normal, and 
X-rays of the lumbosacral spine showed disc degeneration of 
L5-S1.  The diagnostic impression was low back strain.  He 
was referred for orthopedic consultation for the problem with 
the left knee.  

On a VA examination on February 9, 1994, the veteran 
indicated that he had injured his left knee in the past and 
that a lateral meniscus injury had been suspected.  X-rays of 
the knees showed that the left knee was essentially normal.

Outpatient treatment reports in April 1994 indicate that the 
veteran was seen for complaints of swelling and buckling of 
the left knee, with pain worse in the last several months 
when putting weight on the lateral side while sleeping.  The 
veteran reported trauma to the left knee several years 
previously when he fell.  A MRI of the left knee in May 1994 
resulted in the diagnosis of meniscus and ligamentous tears.  
In September 1995, the veteran complained of continued pain 
and swelling in the left knee, with a history of multiple 
injuries since 1976.  Surgery was recommended.  In 
October 1995, the veteran underwent surgery for repair of the 
cartilage in the left knee. 

The veteran had twisting injuries and trauma to the left knee 
during service, with occasional complaints of bilateral knee 
pain.  The last twisting injury to the left knee occurred in 
1991.  In early 1994, he again complained of a pain and 
buckling of the left knee when he complained of back pain.  
When he was examined by the VA in February 1994, he gave a 
history of a suspected tear of the left knee meniscus, and 
this was confirmed by a MRI a few months later.  When he was 
scheduled for surgery in September 1995, his history was 
significant for multiple injuries since 1976.  

While there is no specific medical opinion relating the 
veteran's torn meniscus and disability of the left knee, 
found shortly after discharge from service, to the complaints 
and injuries of the left knee noted in service, with 
reasonable doubt resolved in the veteran's favor, the Board 
finds that the veteran's disability of the left knee had its 
inception in service.  In essence, it is not possible to 
determine with any certainty whether any particular injury in 
service caused or contributed to the disability found after 
service.  The veteran has indicated that he had recurrent 
pain in the left knee for many years in service.  The 
examiner in September 1995 considered it was significant that 
the veteran had a history of multiple documented injuries 
dating to 1976.  In essence, the evidence on this issue is in 
equipoise; with reasonable doubt resolved in his favor, the 
Board concludes that the veteran's current left knee 
disability was incurred in service.  

IF.  Right Foot Disability, Residuals of Venereal Disease,
Cardiovascular Disability

The veteran had complaints of right foot pain and pain in 
both feet on various occasions during service.  The diagnoses 
included heel spurs, right ingrown toenails, and pain in both 
feet.  On examination for retirement in July 1993, mild pes 
planus was noted.

Various outpatient treatment reports and VA examinations 
after service indicate that the veteran continued to complain 
of bilateral foot pain.  A podiatrist in June 1994 provided a 
statement indicating that the veteran had a 13-year history 
of left foot trauma and bilateral foot pain.  It was noted 
that there were no recent X-rays, and that physical 
examination showed tenderness to palpation of the plantar 
fasciae of both feet.  VA examinations have shown slightly 
diminished arches bilaterally and hammertoes bilaterally.  
While X-rays have not show heel spurs, plantar fasciitis was 
diagnosed on different occasions.

In essence, the veteran has presented a plausible claim for 
service connection for a right foot disability.  While the 
present record does not contain any medical statement that 
the veteran's present foot disabilities are etiologically 
related to the complaints of foot pain noted in service, 
there is some evidence of a continuity of symptomatology for 
the complaints that began in service.  There is also the 
finding of pes planus noted for the first time on the 
retirement examination in July 1993, and the findings of a 
diminished arch and hammertoes on VA examination soon 
thereafter.  The claim for service connection for a 
disability of the right foot is at least plausible, and 
therefore well grounded.  The Board will remand this issue 
(as provided below) for further development.

The veteran was treated with medication for chest pain and 
hypertension for a period of time in the mid-1980's.  He also 
had a heart murmur noted, although such murmur was thought to 
be of no clinical significance.  After the mid-1980's, the 
veteran stopped taking medication for hypertension, and his 
blood pressure readings varied between normal and elevated.  
On examination for retirement in July 1993, his blood 
pressure was 130/90.  After service, blood pressure readings 
of record continued to vary, and an echocardiogram in 
April 1997 showed slight valvular regurgitation.  

The present record does contain a clear record of treatment 
for hypertension in service, followed by occasional elevated 
readings in service and after service when the veteran was 
not taking medication.  With the echocardiogram in April 1997 
showing some slight valvular regurgitation, there is some 
evidence that cardiovascular disease or hypertension may be 
present after discharge from service and may be related to 
findings in service.  The claim for service connection for 
cardiovascular disease, including hypertension, is plausible 
and therefore well grounded.  The Board will remand this 
issue (as provided below) for further development.  

The veteran has been granted service connection for 
prostatitis, residuals of kidney stones, and residuals of 
urethral stricture.  In service, it is clear that the veteran 
was treated on various occasions for venereal disease and 
urethritis.

While the present record does not contain any medical opinion 
considering the matter, a logical question arises as to 
whether the urethral stricture which has been found is 
related to the history of venereal disease, kidney stones, or 
any other disease entity shown initially in service.  Such 
medical findings relating to disability shown in service and 
after discharge from service indicates that the veteran's 
claim for service connection for residuals of venereal 
disease is plausible, and therefore, well grounded.  The 
Board will remand this issue (as provided below) for further 
development.  

II.  Increased Ratings

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The facts relevant to the issue on appeal 
have been properly developed, and the statutory duty of the 
VA to assist the veteran in developing the facts pertinent to 
his claim for an increased rating for the pertinent claims 
(except those being remanded) has been satisfied in this 
case. 

Disability ratings are assigned in accordance with the  VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes identify the various disabilities.

In addition, the veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.  Specifically, the extent to 
which the veteran's disability causes pain, weakness, and 
limitation of function of the affected joint beyond that 
reflected by the measured limitation of motion of the 
affected joint has been considered.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993).

IIA.  Left Foot

The service medical records show that the veteran the removal 
of a Morton's neuroma in service, and that he complained of 
left foot pain on occasion during service.  

On the VA general medical examination in February 1994, the 
veteran noted his history of Morton's neuroma in service.  He 
had no specific complaints involving the left foot.  The 
physical examination showed scars relating to the surgery for 
the Morton's neuroma, but the examination was otherwise 
normal.  Gait was normal. 

A podiatrist in June 1994 noted that the veteran had a 
13-year history of left foot trauma and bilateral foot pain.  
It was noted that there were no recent X-rays, but that a 
physical examination showed tenderness to palpation of the 
plantar fasciae of both feet.  The diagnosis was chronic pain 
of both feet.  

Post-service VA and service department outpatient treatment 
records fail to show any significant complaints relating to 
the left foot.

On a VA examination in May 1996, the veteran's medical 
history relating to his feet was reviewed.  He had complaints 
of pain on the dorsal aspect of the left foot, and it was 
noted that the veteran had orthotic devices which he did not 
use regularly.  On physical examination, there was full range 
of motion of the ankles, with no evidence of crepitus.  There 
was no palpable tenderness and no pain throughout the  range 
of motion of the ankles.  Examination of the feet showed a 
well-healed surgical scar, residual to surgery for Morton's 
neuroma.  There was no surrounding hypesthesia or loss of 
surrounding tissue.  He had palpable tenderness on the 
plantar aspect of the foot toward the heel.  There were no 
other bony abnormalities.  The diagnoses included no evidence 
of residual deficit from surgery for Morton's neuroma and 
history of bilateral plantar fasciitis.  

On a VA examination in April 1997, the veteran's history was 
again reviewed.  The veteran complained of tenderness and 
pain over the dorsal surface of the left foot.  He stated 
that he tried to wear the orthotics whenever he could.  On 
physical examination, dorsiflexion of the left foot was to 
10 degrees while plantar flexion was to 20 degrees.  He had a 
considerable amount of tenderness around the dorsum of the 
left foot and plantar fasciitis of both feet.  X-rays of the 
left foot were interpreted as normal.  In an addendum in 
March 1998, the examiner indicated that the diagnosis was 
Morton's neuroma of the left foot, surgically removed, with 
residual scarring and chronic pain.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of 
motion of the ankle, a 20 percent evaluation will be assigned 
where the limitation is marked.  A 10 percent evaluation will 
be assigned where the limitation of motion is moderate.

Under Diagnostic Code 5284, foot injuries, a 20 percent 
evaluation will be assigned where the disability is 
moderately severe.  A moderate disability will be evaluated 
as 10 percent disabling.  

Under Diagnostic Code 5279, a 10 percent evaluation will be 
assigned for unilateral or bilateral anterior metatarsalgia 
(Morton's disease). 

In this case, the veteran does have some pain in the left 
foot.  However, gait was normal, and there was normal range 
of motion in the left ankle.  While the veteran does have 
some pain and tenderness in the left foot, the disability in 
the left foot is not shown to be of a moderately severe 
nature.  The pain and limitation of function affecting the 
left foot beyond that reflected by the measured limitation of 
motion in the affected joint is adequately compensated by the 
10 percent evaluation for disability of the left foot.  
Consequently, the criteria for a rating in excess of 
10 percent for disability of the left foot have not been met. 
IIB.  Left Elbow

The service medical records show that the veteran was treated 
on various occasions for complaints of pain and numbness 
around the left elbow, with an electromyogram showing some 
left ulnar neuropathy.  Surgery on the left elbow was 
performed in February 1993.  On examination for retirement 
from service in July 1993, the veteran had no complaints 
involving the left elbow, and there were no abnormal findings 
relating to disability of the left elbow.

On a VA examination in February 1994, the veteran indicated 
that he had had surgery in 1993 to repair tendinitis of the 
left elbow.  On physical examination, there was a scar of the 
left elbow, with normal range of motion, and no tenderness.  
The diagnoses included status following surgery for 
tendinitis of the left elbow.  

A statement from an orthopedic surgeon in May 1994 indicates 
that the veteran had a history of surgery in service for 
chronic lateral epicondylitis of the left elbow. 

The VA outpatient treatment reports and service department 
reports after service indicate that the veteran had 
occasional complaints involving the left elbow.  

On a VA orthopedic examination in May 1996, examination of 
the elbows showed no evidence of fixed deformity, effusion, 
or erythema.  He had full range of motion of both elbows, 
with extension to 0 degrees, flexion to 160 degrees, and 
pronation to 90 degrees.  Neurological examination was 
essentially normal.  He did have some pain with full flexion 
of the left elbow.  X-rays of the left elbow were essentially 
normal.  The diagnoses included surgical repair of left elbow 
tendinitis with evidence of pain with full flexion, no other 
functional impairment appreciated.  A separate neurological 
examination showed no disability of the left elbow.  

On a VA examination in April 1997, it was indicated that the 
surgery in service repositioned the tendon in the left elbow 
in order to increase the range of motion.  The veteran, who 
is right-handed, had no specific complaints relating to the 
left elbow.  He did say that he did have difficulty raising 
his arms over his shoulders because of the pain in both elbow 
joints.  On physical examination, flexion of the left elbow 
was to 160 degrees, and extension was to 0 degrees.  X-rays 
of the left elbow showed a linear calcification and some 
deformity at the lateral condyle.  It was suggested that this 
was post surgical in nature.  The diagnoses included 
residuals of tendinitis following surgery for repair of left 
elbow joint.  

Under Diagnostic Codes 5206 and 5207, limitation of motion of 
the forearm, a 20 percent evaluation will be assigned where 
flexion is limited to 90 degrees or extension is limited to 
75 degrees.  A 10 percent evaluation will be assigned where 
flexion is limited to 100 degrees, or extension is limited to 
60 degrees. 

Under Diagnostic Code 5208, limitation of motion of the 
forearm, a 20 percent evaluation will be assigned where 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.

Under Diagnostic Code 8511, incomplete paralysis of the 
middle radicular group, a 20 percent evaluation will be 
assigned where the disability is mild. 

After the veteran's surgery in service, the medical records 
failed to indicate any complaints, findings, or clinical 
studies indicating neurological problems in the left elbow.  
The veteran does have some pain on motion of the left elbow, 
but motion of the left elbow was essentially normal on two 
different VA examinations.  He does not meet the criteria for 
a rating in excess of 10 percent for disability of the left 
elbow.  In addition, the Board finds that the reported 
complaints of pain, weakness, and limitation of function of 
the left elbow are descriptive of a mild impairment and are  
adequately contemplated within the 10 percent evaluation for 
the disability of the left elbow.  A rating in excess of 
10 percent for disability of the left elbow is not warranted. 

IIC.  Hemorrhoids

The veteran was treated for hemorrhoids on different 
occasions during service, including a hemorrhoidectomy.  On 
the VA examination in February 1994, the veteran indicated 
that he had occasional recurrence of the hemorrhoids.  On 
physical examination, there were some external hemorrhoid 
tags.  

VA and service department outpatient treatment reports after 
service show that the veteran complained of bleeding from the 
rectum on occasion.  A notation in April 1996 indicated that 
examination showed no hemorrhoids.  

On a VA examination in May 1996, the veteran had no 
complaints relating to hemorrhoids.  Rectal examination was 
essentially normal.  A colonoscopy in November 1996 showed 
vascular malformations, but was otherwise normal.  

On a VA examination in April 1997, there were no complaints 
relating to hemorrhoids.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent 
evaluation will be assigned where the hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 0 percent evaluation will 
be assigned where the disability is mild or moderate, with 
lesser symptoms or manifestations.

In this case, medical records after service and on various VA 
examinations fail to show that the veteran has large, 
thrombotic, or irreducible hemorrhoids or evidence of 
frequent recurrences.  The veteran has indicated that he only 
has occasional hemorrhoids and the record indicates that 
these are mild to moderately disabling.  In summary, he does 
not meet the criteria for a compensable evaluation for 
hemorrhoids.

IID.  Left Shoulder

The service medical records show that the veteran was treated 
for complaints of pain and dislocations in the left shoulder 
following trauma.  

On the general medical examination in February 1994, the 
veteran complained about pain in the left shoulder with 
overhead use.  The physical examination, which did not 
contain specific range of motion studies, indicated that 
there was normal range of motion of the left shoulder, with 
no tenderness to palpation.  X-rays of the left shoulder were 
suggestive of a loose body in the joint.  

VA outpatient treatment reports and reports from the 
outpatient service department failed to show significant 
complaints relating to the left shoulder after service.  

A May 1994 statement from an orthopedic surgeon at a service 
department medical facility indicates that the veteran was 
being treated with rehabilitation for instability of the left 
shoulder.

On a VA orthopedic examination in May 1996, the veteran 
provided a history of  hyperextension abduction injury of the 
left shoulder during the early part of his service, with the 
diagnosis of rotator cuff injury.  His current complaints 
included pain in the left shoulder, particularly exacerbated 
when lifting objects over his head.  He stated that the pain 
sometimes occurred with no specific change in use of the 
shoulder, but denied decreased range of motion.  He indicated 
that the pain occurred several times weekly.  

On physical examination, there was full range of motion of 
the left shoulder with flexion to a 180 degrees, extension to 
50 degrees, internal and external rotation to 90 degrees, 
abduction to 180 degrees, and adduction to 50 degrees.

On a VA examination in April 1997, the veteran complained of 
a considerable amount of pain in the left shoulder, 
particularly when he tried to raise the left arm above his 
head.  On physical examination, external and internal 
rotation of the left shoulder was to 90 degrees, forward 
elevation was to170 degrees, and abduction was to 
120 degrees.  X-rays of the left shoulder showed a calcific 
body in the soft tissues inferior to the left shoulder.  The 
diagnoses included residuals of previous rotator cuff injury 
of the left shoulder. 

Under Diagnostic Code 5201, limitation of motion of the minor 
arm, a 20 percent evaluation will be assigned where there is 
limitation of motion at the shoulder level.  

Under Diagnostic Code 5202, impairment of the humerus, minor 
arm, a 20 percent evaluation will be assigned where there is 
recurrent dislocation at the scapulohumeral joint, with 
frequent episodes and guarding of all movements, or with 
infrequent episodes, and guarding of movement only at 
shoulder level.  

The veteran maintains that he has infrequent episodes of 
dislocation of the left shoulder, and that he had difficulty 
performing overhead lifting of objects.  While range of 
motion studies indicate only slight limitation of motion of 
forward flexion of the left shoulder, there is pain and 
limited use when he raises his arm to or above the shoulder 
level, the equivalent of guarding at shoulder level.  With 
reasonable doubt resolved in the veteran's favor, the Board 
believes that the criteria for a 20 percent rating for 
disability of the left shoulder has been met.  However, he 
does not have ankylosis of the scapulohumeral articulation, 
limitation of motion of the left arm to 20 degrees from the 
side, or nonunion in the humerus, which are required for an 
evaluation in excess of 20 percent.  The 20 percent 
evaluation does adequately reflect the extent of the 
veteran's pain, weakness, and limitation of function in the 
left shoulder.

IIE.  Cervical Spine

An MRI in service showed that the veteran has cervical disc 
disease.  He complained of neck pain and pain and numbness in 
the upper extremities during service, although neurological 
examinations failed to show cervical radiculopathy. 

On a VA general medical examination in February 1994, the 
veteran indicated that he had cervical pain with heavy 
lifting and sitting too long.  While range of motion findings 
in degrees for the cervical spine were not provided, the 
examiner indicated that the veteran had a normal range of 
motion of the cervical spine, with no tenderness to 
palpation.  X-rays of the cervical spine were reported 
normal.

VA and service department outpatient treatment reports after 
service show that the veteran had occasional complaints of 
neck pain and numbness in the arms.  The veteran complained 
of pain and numbness in the upper extremities in July 1995, 
with difficulty lifting objects.  On physical evaluation, 
forward flexion of the cervical spine was within normal 
limits.  Extension backward was to 10 degrees, and rotation 
was 60 degrees to one side and 40 degrees to another.  A MRI 
of the cervical spine in July 1995 resulted in the diagnostic 
impression of degenerative changes with herniated disc at 
C4-C5.  And electromyogram in August 1995 showed no evidence 
of cervical radiculopathy.

On a VA examination in May 1996, the veteran related his 
history of cervical disc disease.  An orthopedic examination 
did not provide range of motion studies of the cervical 
spine.  On neurological examination, sensory examination was 
slightly inconsistent, and an electromyogram was suggested.  
An electromyogram in July 1996 was interpreted as showing no 
evidence of left cervical radiculopathy.  

On a VA examination in April 1997, the veteran complained of 
pain and stiffness when he tried to rotate his neck to the 
left or right.  There was also pain on prolonged reading or 
if he sat for a long period of time.  On physical 
examination, there was loss of the normal cervical curvature.  
Range of motion studies showed forward flexion of the 
cervical spine to 20 degrees, extension backward to 
35 degrees, left lateroflexion to 20 degrees, right 
lateroflexion to 25 degrees, rotation to the left 
to35 degrees, and rotation to the right to 10 to 12 degrees.  
Rotation of the cervical spine to the left produced pain.  
The diagnostic impression was sprain/strain of the cervical 
spine.

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine, a 30 percent evaluation will be assigned 
where the limitation of motion is severe.  A 20 percent 
evaluation will be assigned where the limitation of motion is 
moderate, and a 10 percent evaluation will be assigned where 
such limited motion is slight.

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
40 percent evaluation will be assigned where the disability 
is severe; recurring attacks, with intermittent relief.  A 
20 percent evaluation will be assigned where the disability 
is moderate, with recurring attacks.

The veteran has documented complaints from the various 
outpatient treatment clinics showing occasional complaints of 
neck pain, and VA examinations have indicated that the 
veteran has pain and limitation of function in the cervical 
spine, especially on rotation of the cervical spine.  Various 
MRI examinations have shown cervical disc disease.  
Neurological studies have failed to show cervical 
radiculopathy.  The Board finds that the VA examinations have 
demonstrated moderate disability resulting from 
intervertebral disc syndrome, or moderate limitation of 
motion in the cervical spine, as demonstrated by range of 
motion studies.  The various medical records fail to 
demonstrate that the veteran has severe disability resulting 
from the cervical disc disease, or severe limitation of 
motion in the cervical spine.  The various medical records 
demonstrate that the veteran is entitled to a rating of 
20 percent, but not higher, for cervical disc disease.  

IIF.  TMJ Syndrome

The service medical records show that the veteran did incur 
trauma to the jaw during service.  TMJ syndrome was noted 
subsequently.

On a VA dental examination in February 1994, the veteran's 
medical history was reviewed.  The veteran complained of some 
discomfort when he opened his mouth wide.  He also complained 
of some locking of the jaw.  He stated that he had some 
soreness when he talked for any length of time and on 
extended chewing.  There was some clicking when chewing.

On physical examination, there was a small quantity of bone 
loss present in the mouth.  There was tenderness to 
palpation.  The temporalis and masseter muscles contracted 
spontaneously when the veteran bit down with firmness.  There 
was a vertical opening well within normal range at 45 plus 
ml.  There were no clicking noises or grinding apparent on 
examination.  The temporomandibular joint had full range of 
motion.  He appeared to have normal or regular lateral 
movement.  X-rays showed that the condyles were asymmetrical 
with possible spur formations.  The diagnosis included some 
myofascial pain dysfunction and possible joint degeneration, 
especially on the right side.

On a VA examination in May 1996, the veteran's history was 
again reviewed.  He again complained of occasional locking.  
He indicated that night guards did not work very well for 
him.  He had maximum intercisal opening of 1 3/4 inches.  He 
could go a little further, but was afraid of locking of the 
jaw.  There was a marked deviation of the left upon opening, 
with midline going to the left 4 to 5 millimeters.  X-rays 
indicated that the right condyle was fifty percent smaller 
than the left.  The diagnosis was TMJ syndrome which caused 
difficulty chewing, eating, and being comfortable.  He also 
had complaints of headaches, muscle pain, spasms, and 
difficulty sleeping.

A VA neurological examination in July 1997 resulted in the 
diagnostic impression of mixed tension vascular headaches, 
and the examiner expressed the opinion that the veteran's 
headaches did not seem to be related to the TMJ dysfunction.

The regulations relating TMJ syndrome were amended while the 
appeal for a compensable evaluation for this disability was 
pending.  The Board has reviewed the veteran's appeal for a 
compensable evaluation for TMJ syndrome under both the old 
and new criteria, and the Board has determined that the 
veteran is entitled to a 10 percent evaluation, but not 
higher, for TMJ syndrome under both criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for Diagnostic Code 9905, a 20 percent 
evaluation is assigned for limited motion of the 
temporomandibular articulation when motion was limited to 
1/2 inch (12.7 millimeters).  A 10 percent evaluation is 
assigned when there is any definite limitation of motion 
interfering with mastication. 

Under the new criteria, a 20 percent evaluation is assigned 
where the intercisal range is from 21 to 30 millimeters.  A 
10 percent evaluation is assigned where the intercisal range 
is from 31 to 40 millimeters or range of lateral excursion is 
from 0 to 4 millimeters.

In this case, the veteran has a vertical opening that is 
within normal range of motion, but a deviation to the left 
upon opening.  He also has soreness, pain, and limitation of 
function on extended use.  Considering the slight limitation 
of motion and limitation of function, the Board finds that he 
meets the criteria for a 10 percent, but not higher, rating 
for TMJ syndrome.  


ORDER

The claims for service connection for a chronic organic 
gastrointestinal disability, a right shoulder disability, a 
right hip disability, and a disability manifested by numbness 
of the upper and lower extremities are not well grounded, and 
are denied..

The claims for service connection for a right foot 
disability, residuals of venereal disease, and a 
cardiovascular disability, including hypertension, are well 
grounded.  

Entitlement to service connection for a left knee disability 
is established.  This benefit sought on appeal is granted.  

Entitlement to a rating in excess of 10 percent for 
disability of the left foot and in excess of 10 percent for 
disability of the left elbow is not established.  Entitlement 
to a compensable evaluation for hemorrhoids is not 
established.  These benefits sought on appeal are denied.

Entitlement to a rating of 20 percent for disability of the 
left shoulder, but not higher, and entitlement to a 
20 percent evaluation for disability of the cervical spine, 
but not higher, is established.  Entitlement to a 10 percent 
evaluation for TMJ syndrome, but not higher, is established 
also.  The appeal on these issues is granted to the extent 
indicated, subject to the controlling regulations for the 
award of monetary benefits.


REMAND

As described above, the Board has determined that the 
veteran's claims for service connection for a right foot 
disability, residuals of venereal disease, and a 
cardiovascular disability, including hypertension, are well 
grounded, but need further development prior to final 
appellate review.  

In essence, the veteran experienced problems with the right 
foot before and after service, with varied diagnoses.  The VA 
examiners did not have the benefit of all of the veteran's 
records for review, and there was no opinion expressed as to 
whether any current diagnosis is a disability which can be 
related to disorders or findings noted in service.  In 
addition, it was not indicated whether there was any 
etiological relationship between any current right foot 
disability and any service connected disabilities, including 
whether there was any aggravation of a veteran's 
nonservice-connected disability by reason of any 
service-connected conditions.  See Allen v. Brown, supra.  

In a similar manner, the VA examiners did not have the 
benefit of all of the veteran's medical records when 
examining the veteran's current cardiovascular status.  
Specifically, it is noted that the veteran did receive 
treatment with medication for hypertension during service, 
and did have various clinical studies relating to his 
complaints of a heart murmur and chest pain.  The recent VA 
examinations did not determine whether any current clinical 
manifestations, particularly the manifestations on the 
electrocardiogram in 1997 and the occasional elevated blood 
pressure readings after service, had any relationship to 
complaints or findings in service.  

In addition, in a similar manner, the veteran has been 
granted service connection for prostatitis and urethral 
stricture.  The recent VA examinations did not provide any 
reasons and bases allowing a determination whether the 
urethral stricture was proximately due to, or the result of, 
any residuals of venereal disease, or to the veteran's 
history of kidney stones.  The Board finds that a new 
examination should be conducted to review the 
interrelationship of such disabilities, and that the question 
of entitlement to a compensable evaluation for kidney stones 
should be deferred, pending this new examination.  

Finally, the veteran's VA outpatient treatment reports from 
January 1997 should be obtained.

In view of the above, the issues of service connection for a 
right foot disability, residuals of venereal disease, and 
cardiovascular disease, and the issue of entitlement to a 
compensable evaluation for residuals of kidney stones should 
be remanded to the regional office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's VA 
outpatient treatment reports beginning 
from January 1997.  

2.  The regional office should make 
arrangements for special podiatry, 
orthopedic, cardiovascular, urology 
examinations of the veteran to determine 
the nature and extent of any disability 
present.  All clinical tests which are 
deemed necessary for the examinations 
should be conducted.  The examiners 
should express an opinion concerning 
whether there is any etiological 
relationship between any disability found 
and any disorder treated in service, 
disability for which service connection 
has been granted, or aggravation of any 
nonservice-connected disability by reason 
of a service connected condition.  See 
the criteria in Allen v. Brown, supra .  
Specifically, the cardiovascular examiner 
should be requested to express an opinion 
concerning whether the veteran currently 
has hypertension or any cardiovascular 
disease (heart disease) that is related 
to disabilities found or treated in 
service.  The podiatry examiner should 
express an opinion concerning whether the 
veteran has pes planus, plantar 
fasciitis, hammertoes, or any other 
disability of the right foot that is 
etiologically related to any disorder 
treated or found in service, or any 
service connected disability.  The 
orthopedic examiner should discuss 
whether any non-service connected 
disability found has been aggravated by a 
service connected disability.  The 
urologist should express an opinion 
concerning whether the veteran has 
residuals of venereal disease, and 
whether such disability, if present, is 
etiologically related to any disability 
treated in service, or any 
service-connected disability.  Such 
examiner should express an opinion as to 
whether the urethral stricture, for which 
service connection has been granted, is 
related to venereal disease or the 
history of kidney stones.  The claims 
folder must be made available to the 
examiners in conjunction with the 
examinations of the veteran.

When the above actions have been completed, the regional 
office should again review the remaining claims for service 
connection and an increased rating, in accordance with the 
pertinent regulations and all Court decisions.  If any claim 
is denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of 
supplemental statement of the case.  No action is required of 
the veteran until and unless he receives further notice.  The 
purpose of this REMAND portion is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate decision warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link.

